Citation Nr: 0712562	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  04-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a bipolar disorder. 

3.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a rating decision of June 1994, of which the veteran was 
informed that same month, the RO denied entitlement to 
service connection for a bilateral ankle disability.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the June 1994 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.

The appeal as to the issue of service connection for an 
acquired psychiatric disorder and service connection for a 
bilateral ankle disability on a de novo basis is being 
REMANDED to RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an unappealed rating decision of June 1994, the RO 
denied entitlement to service connection for a bilateral 
ankle disability.  The claim became final.

2.  Evidence submitted since the time of the RO's June 1994 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.  

3.  A chronic low back disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  The rating decision of June 1994 denying the veteran's 
claim for service connection for a bilateral ankle disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2006).

2.  Evidence received since the time of the RO's June 1994 
decision denying entitlement to service connection for a 
bilateral ankle disability is new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  A chronic low back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, as well as VA inpatient and outpatient treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a low 
back disorder and a bilateral ankle disability.  In pertinent 
part, it is argued that the disabilities in question had 
their origin during the veteran's period of active military 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2006).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
a bilateral ankle disability was received in February 2002, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2006).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the present case, at the time of the RO decision in June 
1994, there were on file the veteran's service medical 
records, which showed a number of left and right ankle 
sprains.  Noted at the time was that the veteran's service 
medical records had been reviewed, and that, while those 
records showed several reports of ankle inversions, 
radiographic studies were negative for the presence of any 
fracture.  According to the RO, the veteran did not receive a 
complete separation examination.  Further noted was that the 
veteran had failed to report for a scheduled VA examination, 
and that no request to reschedule that examination had been 
received.  Based on such evidence, the RO determined that the 
veteran had not been diagnosed with a chronic ankle 
disability.  That determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final.

Evidence submitted since the time of the RO's June 1994 
decision, consisting for the most part of VA treatment 
records, is both "new" and "material" as to the issue of 
service connection for a bilateral ankle disability.  In that 
regard, since the time of the June 1994 decision, the veteran 
has received continued treatment for various right and left 
ankle problems.  More specifically, during the course of VA 
outpatient treatment in May 2002, the veteran indicated that 
he had been turning his ankles "consistently" when 
ambulating, culminating in a diagnosis of chronic ankle 
instability, and a recommendation for ankle braces.  
Subsequent treatment in December 2002 once again noted the 
presence of chronic ankle sprains, as well as possible 
minimal osteoarthritis in the veteran's right ankle.  Such 
evidence, in the opinion of the Board, provides at a minimum 
a "more complete picture of the circumstances surrounding the 
origin" of the veteran's bilateral ankle disability, and, as 
such, is sufficient to a proper reopening of the veteran's 
previously-denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under such circumstances, the Board is of 
the opinion that the veteran's claim for service connection 
for a bilateral ankle disability has been reopened.  

Turning to the issue of service connection for a chronic low 
back disability, the Board notes that service medical records 
fail to demonstrate the presence of any such chronic 
pathology.  While in June 1993, during the veteran's period 
of active service, he received treatment for what was 
described at that time as a muscle pull/strain of the lower 
back, that episode was acute and transitory in nature, and 
resolved without residual disability.  Not until September 
2002, almost 10 years following the veteran's discharge from 
service, was the veteran heard to complain of increasing back 
pain.  Significantly, at that time, the veteran had begun 
working as a food runner, which was reportedly the reason he 
sought medical attention.  There is no objective competent 
evidence of record etiologically relating the veteran's 
current low back disability to active service.  Additionally, 
the veteran's assertions, without substantiating evidence, 
are of little or no probative value and are insufficient to 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education).

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current low back condition 
with any incident or incidents of his period of active 
military service.  Accordingly, service connection for that 
disability must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121; see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the present case, in correspondence of September 2002, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA treatment 
records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral ankle 
disability has been reopened, and, to that extent, the appeal 
is allowed.  

Service connection for a chronic low back disorder is denied.  


REMAND

A review of the record in this case raises some question as 
to the nature and etiology of the veteran's claimed 
psychiatric disability.  Moreover, having determined that the 
veteran's claim for service connection for a bilateral ankle 
disability has been reopened, the Board must now turn to a de 
novo review of all pertinent evidence of record.  

As regards the veteran's claimed psychiatric disability, the 
Board notes that, at the time of a service entrance 
examination in February 1990, the veteran stated that, while 
he had seen a psychiatrist in 1985, that consultation was in 
regard to certain "family troubles" and/or "custody reasons" 
and not "personal."  A psychiatric evaluation conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.  

While the remainder of the veteran's service medical records 
are negative for psychiatric symptomatology, in mid-June 
1992, while still in service, the veteran was apparently 
referred for a mental hygiene consultation, resulting in an 
entry of "MSE (Mental Status Examination)-Administrative 
Discharge."  Significantly, three days later, the veteran 
underwent a service medical examination.  However, that 
examination did not include a psychiatric evaluation.  

The Board observes that, since the time of the veteran's 
discharge from service, he has received diagnoses of and 
treatment for a number of psychiatric disabilities, including 
bipolar disorder, schizo-affective disorder, and 
schizophrenia.  Moreover, there is currently on file a March 
2006 statement from a VA physician to the effect that the 
veteran currently suffers from a "chronic and severe" schizo-
affective illness, which, while it had its origin prior to 
his service, "was worsened by his extreme service experiences 
to a degree that he is now more functionally compromised than 
he would have been absent these experiences."  This statement 
has not yet been considered by the RO in the context of the 
veteran's current claim for service connection for an 
acquired psychiatric disorder, as the last Supplemental 
Statement of the Case was issued in January 2006.  Nor is 
there any written waiver (as required by regulation) of the 
appellant's right of initial RO review of that statement.  
38 C.F.R. § 19.37(a) (2006).  Under the circumstances, 
further development is necessary prior to a final 
adjudication of the veteran's claim for service connection 
for an acquired psychiatric disorder.

As regards the veteran's claimed bilateral ankle disability, 
the Board notes that, on a number of occasions during the 
veteran's period of active military service, he received 
treatment for right and left ankle sprains.  While at the 
time of a service medical examination in June 1992, there was 
no evidence of chronic ankle pathology, in September 1993, 
two months prior to the veteran's discharge from service, he 
was seen for what was described at that time as a Grade I 
right ankle sprain.  Significantly, during the course of 
treatment, the veteran reported that he had twisted his ankle 
on two other occasions.  Moreover, and as noted above, since 
the time of the veteran's discharge, he has received 
diagnoses of and treatment for chronic ankle sprains and/or 
instability.  To date, the veteran has yet to be afforded a 
VA compensation examination to determine the exact nature and 
etiology of his current bilateral ankle disability.  Under 
the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's claim for service connection.  
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the appropriate 
service department and/or record storage 
facility, in an attempt to determine 
whether there exist any additional 
service medical records pertinent to the 
veteran's current claims.  More 
specifically, the RO should attempt to 
determine whether there exists an 
additional service separation examination 
and/or Medical Board proceedings 
pertinent to the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  All such records, 
when obtained, should be made a part of 
the veteran's claims folder.  Should such 
records prove unavailable, the RO should 
specifically so state.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2004, the date of 
the most recent VA outpatient treatment 
of record, should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed psychiatric and bilateral 
ankle disabilities.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examinations, and a copy of all 
such notifications must be associated 
with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
psychiatric disability and, if so, 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the disability had its origin during or 
was aggravated by his period of active 
military service.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable bilateral ankle 
pathology, and, if so, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
pathology had its origin during the 
veteran's period of active military 
service.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.  

4.  The RO should then review the 
veteran's claims for service connection 
for a bilateral ankle disability and an 
acquired psychiatric disorder.  Review of 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder should specifically include a 
review of the aforementioned March 2006 
statement by a VA psychiatrist.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in January 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


